PIERCE, Chief Judge.
In this case appellant Aaron T. Thomas was informed against in the Hillsborough County Court of Record for the offense of robbery. Upon plea of not guilty he was tried before a jury, was convicted, and was sentenced to serve a sentence of 99 years in the State Prison. Notice of Appeal was filed to review said conviction, but thereafter the local Public Defender, appointed by the Court to represent him on the appeal, filed in this Court his brief on behalf of Thomas wherein he states he has “examined the Record for any . . . error which might exist, but has been unable to find any which might arguably support an appeal”, and he therefore requests that he be allowed to withdraw as counsel for appellant “on the grounds that this is a frivolous appeal”, citing Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 and Sears v. State, Fla.App. 1970, 237 So.2d 837.
Thereafter, this Court, on July 26, 1972, entered order herein, reciting that copy of said brief had been served upon Thomas, and giving him 30 days from said date, if he so desired, to file an additional brief calling this Court’s attention to any matters which he feels should be considered in connection with the appeal in this cause. Pursuant to appellant’s request, this Court granted him additional time within which to file an additional brief. Said time has now expired and no such additional brief has been received or filed.
We have, however, in fairness to appellant Thomas, examined the entire record diligently but have been unable to find any error or irregularity in the proceedings of the trial court that would justify or warrant reversal of the judgment appealed.
The judgment of conviction is therefore—
Affirmed.
LILES and MANN, JJ., concur.